    Case 1:19-cr-00215-LMB Document 2 Filed 05/24/19 Page 1 of 6 PageID# 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division                             MAY 2 4 2019

                                                                                   CLERK, U.S. DISTRICT COUPT
                                                                                      ALEXANDRIA ViRG"''
UNITED STATES OF AMERICA


               V.                                           Criminal Case No. l:19-MJ-249

   LENNY JOEL RAMIREZ,

            Defendant



                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


       I, Angel Espinal, Deputy United States Marshal, United States Marshals Service, being

duly sworn, state as follows:

                                      INTRODUCTION


       1.      I am a Deputy United States Marshal currently assigned with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (hereinafter "ATF"), and have been so since

February 2019. I am currently assigned to the ATF Washington Field Office, Group II. I am a

January 2008 graduate of the Federal Law Enforcement Training Center and the United States

Marshals Academy, where I received training in federal laws.

       2.      As a Deputy United States Marshal assigned to the ATF, I am authorized to

conduct investigations into criminal violations ofthe laws ofthe United States, including, but not

limited to, federal firearms offenses, as enumerated in Title 18, United States Code,

Section 924(a)(1)(A).

       3.      Through my training and experience, I am aware that federal law prohibits federal

firearms licensees("FFLs")from selling a firearm to a non-licensee purchaser "unless the [FFL]

records the transaction on a firearms transaction record. Form 4473." 27 C.F.R. § 478.124(a). I


                                                1
    Case 1:19-cr-00215-LMB Document 2 Filed 05/24/19 Page 2 of 6 PageID# 3



am further aware that the law requires FFLs to retain "as a part of the required records, each

Form 4473 obtained in the course of transferring custody of the firearms."             27 C.F.R.

§ 478.124(a). Accordingly, any false statement a purchaser makes on a Form 4473 pertains to

information an FFL is required by law to maintain.

          4.   I submit this affidavit in support of a complaint and corresponding arrest warrant

charging LENNY JOEL RAMIREZ (hereinafter"RAMIREZ") with knowingly making a false

statement or representation on a Form 4473, with respect to information required by law to be

kept in the records of an FFL,in violation of Title 18, United States Code, Section 924(a)(1)(A).

          5.   The facts in this affidavit are based upon my personal knowledge, as well as

knowledge, information, and documentation that I obtained from other law enforcement officers.

Because this affidavit is being submitted for the limited purpose of establishing probable cause,

it does not include every fact known to me or to other law enforcement officers regarding this

matter.


                                     PROBABLE CAUSE


          6.   On February 22, 2019, ATF initiated an investigation of RAMIREZ, after

reviewing five firearm trace summary reports related to his past firearms purchases. According to

the trace summary reports, at least four firearms that RAMIREZ purchased were recovered in

and around the greater Washington D.C. area in the possession of someone other than

RAMIREZ. The firearms recovered are listed below:


               a. Ruger LCP,.380 caliber pistol. Recovered in Forestville, Maryland on

                  May 16, 2018, with a time to crime of542 days fi:om the original

                  purchase date. The firearm was purchased by RAMIREZ from DK
    Case 1:19-cr-00215-LMB Document 2 Filed 05/24/19 Page 3 of 6 PageID# 4



                   Firearms(FFL)on November 20, 2016 at the Dulles Gun Show in

                   Chantilly, Virginia, within the Eastern District of Virginia.

               b. HS Product(IM Metal)XD MOD 2,.45 caliber pistol. Recovered in

                   Cambridge, Maryland on September 5, 2017, with a time to crime of87

                   days from the original purchase date. The firearm was purchased by

                   RAMIREZ on June 10,2017 from Gander Mountain(FFL)in

                   Woodbridge, Virginia, within the Eastern District of Virginia.

               c. Glock 23,.40 caliber pistol, serial number: BDDX382. Recovered in

                   Arlington, Virginia on October 13,2017, with a time to crime of6 days

                   from the original purchase date. The firearm was purchased by

                   RAMIREZ on October 7, 2017 from Sharpshooters Indoor Range and

                   Pro Shop FFL (hereinafter "Sharpshooters")in Lorton, Virginia, within

                  the Eastern District of Virginia.

               d. Smith & Wesson SD9VE,9mm caliber pistol. Recovered in

                   Washington, D.C. on December 13, 2018, with a time to crime of527

                   days from the original purchase date. The firearm was purchased by

                   RAMIREZ on July 4,2017 from Gander Mountain(FFL)located in

                   Woodbridge, Virginia, within the Eastern District of Virginia.

       7.      ATF later contacted the various police departments where the firearms were

recovered in order to obtain the police reports for the recoveries. After reviewing a police report

from Arlington County Police Department, ATF discovered that Arlington County Police

arrested RAMIREZ on October 12,2017 in relation to a credit card fraud investigation.
    Case 1:19-cr-00215-LMB Document 2 Filed 05/24/19 Page 4 of 6 PageID# 5



       8.      During the course of that investigation, Arlington County Police found that

RAMIREZ and his accomplice, Keith Murphy (hereinafter "Murphy"), stole a credit card and

purchased multiple items, including two firearms from Sharpshooters.

       9.      Arlington County Police were able to obtain copies of the receipts, ATF Form

4473, and surveillance footage from Sharpshooters. From the surveillance footage, Arlington

Coimty Police were able to identify RAMIREZ and Murphy in the footage looking at firearms

together on October 7,2017. During the course ofthe surveillance video, RAMIREZ speaks with

a sales clerk, asking about the firearms while Murphy stands close by. In the footage, RAMIREZ

then fills out the paperwork for the firearms, purchasing the firearms with a stolen credit card.

After the transaction was complete, the sales clerk placed two firearms into separate bags.

RAMIREZ and Murphy both took possession of a bag before they left the store together.

According to the ATF Form 4473, RAMIREZ purchased a Clock 27, .40 caliber pistol, serial

number: WKZ293,and a Clock 23,.40 caliber pistol, serial number: BDDX382.

       10.     At the time of his firearm purchase from Sharpshooters on October 7, 2017,

RAMIREZ completed an ATF Form 4473. Question 1 la on the form asked,"Are you the actual

transferee/buyer ofthe firearm(s) listed on this form? Warning: You are not the actual buyer if

you are acquiring the firearm(s) on behalf of another person. If you are not the actual buyer, the

dealer cannot transfer the firearm to you." RAMIREZ answered "yes," representing that he was

the actual transferee/buyer of the firearms listed on the form. On Section 16 of the form,

RAMIREZ certified by signature that his answers on the form were "true, correct, and

complete," and that he understood that "making any false oral or written statement, or exhibiting

any false or misrepresented identification with respect to [the] transaction, is a crime punishable
    Case 1:19-cr-00215-LMB Document 2 Filed 05/24/19 Page 5 of 6 PageID# 6



as a felony under Federal law," and that "the repetitive purchase of firearms for the purpose of

resale for livelihood and profit without a Federal firearms license is a violation oflaw."

       11.     Arlington County Police conducted a voluntary interview via telephone with

Murphy on October 11, 2017. During the course of that interview. Murphy admitted stealing his

aunt's credit card in order to pay a gambling debt to RAMIREZ. Murphy also admitted to going

to Sharpshooters with RAMIREZ to purchase the firearms with the stolen credit card. Murphy

stated that he was in possession of both firearms at the time. Murphy was later arrested by

Arlington County Police on October 13, 2017 in response to a shots fired call. During the course

of that arrest. Murphy was found to be in possession of one of the firearms that RAMIREZ

purchased on October 7, 2017, a Clock 23,.40 caliber pistol, serial number: BDDX382.

       12.     Arlington Coimty Police arrested, Mirandized, and interviewed RAMIREZ on

October 12, 2017 and asked about his firearms purchases. During the course of that interview,

RAMIREZ confessed to using the stolen credit card to purchase the firearms from Sharpshooters.

RAMIREZ admitted to giving one of the firearms to Murphy. RAMIREZ later told Arlington

County Police the location of the other firearm he purchased at Sharpshooters, a Clock 27, .40

caliber pistol, serial number: WKZ293. That firearm was later recovered.
    Case 1:19-cr-00215-LMB Document 2 Filed 05/24/19 Page 6 of 6 PageID# 7



                                     CONCLUSION


          13.   Based on the foregoing, I respectfully submit that there is probable cause to

believe that on or around October 7, 2017, within the Eastern District of Virginia, RAMIREZ did

willfully make false statements in the acquisition of firearms, in violation of Title 18 United

States Code, Section 924(a)(1)(A).




                                                  Angel Espinal
                                                  Deputy U.S. Marshal/ATF Detailee
                                                  Bureau of Alcohol, Tobacco, Firearms, and
                                                  Explosives


Subscribed to and sworn before
me this           of May,2019.


                    /s/,
      John F. Anderson
THE
UNITED STATES MAGISTRATE JUDGE
